IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Afrim Betsa,                                   :
                      Petitioner               :
                                               :
       v.                                      :    No. 1269 C.D. 2018
                                               :    SUBMITTED: March 22, 2019
Workers’ Compensation Appeal                   :
Board (Rehrig Pacific Company),                :
                  Respondent                   :


BEFORE:       HONORABLE MARY HANNAH LEAVITT, President Judge
              HONORABLE PATRICIA A. McCULLOUGH, Judge
              HONORABLE ELLEN CEISLER, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE CEISLER                                                   FILED: May 13, 2019

       Afrim Betsa (Claimant) petitions for review from an order of the Workers’
Compensation Appeal Board (Board) affirming the decision of a Workers’
Compensation Judge (WCJ).1 The WCJ denied Claimant’s two review petitions and
granted the suspension petition of Rehrig Pacific Company (Employer). After
thorough review, we affirm the Board’s order.

                                       I. Background
                     A. Bases of Review and Suspension Petitions
       Employer provides on-site pallet sorting and recycling services in a Walmart
warehouse. Claimant sustained a work-related injury in August 2015 when the
forklift he was operating was struck from behind by another forklift. Notes of

       1
         Claimant’s brief incorrectly quotes the “Order in Question” as having reversed the WCJ’s
decision. See Pet’r’s Br. at 6.
Testimony (N.T.), 1/31/17, at 8. Employer accepted a work-related injury described
as a low back strain. Finding of Fact (F.F.) No. 1. Claimant did not return to work
thereafter. N.T., 1/31/17, at 11.
      Claimant underwent a number of diagnostic studies. CT and MRI scans of
the thoracic and lumbar spine, an EMG, and a nerve conduction study all showed no
abnormalities. F.F. No. 5. An initial MRI of Claimant’s hips showed evidence of
mild bursitis. Id. A later MRI was negative, indicating the bursitis had resolved,
although that MRI revealed mild osteoarthritis in the left hip. Id. The right hip
appeared normal. Id.
      In March 2016, Employer notified Claimant that it was offering him a full
time position, 40 hours and 4 days per week, performing light-duty work with no
loss of earnings. See R.R. at 131a. Claimant would work in a small office in
Employer’s work area, located in the Walmart warehouse. He would need to walk
about 300 yards, roughly 7 minutes, from the warehouse entrance to Employer’s
office at the beginning and end of each shift, as well as walking about 50 yards from
the office to the lunchroom or restroom, if needed. Reproduced Record (R.R.) at
129a-30a, 150a-51a. The work itself was mainly sedentary, with walks of about 50
yards approximately once every hour. R.R. at 140a. Otherwise, Claimant could sit
or stand as needed. R.R. at 157a-58a, 164a-65a.          The work was within the
restrictions provided to Employer based on an independent medical examination
(IME) of Claimant. R.R. at 130a-32a.
      On the date he was to begin work, Claimant appeared at 5:30 a.m. for the start
of his scheduled shift. N.T., 1/31/17, at 16; R.R. at 142a. Claimant sat at the desk
of Employer’s on-site manager, Sean Brooks (Brooks), until Brooks arrived at 9:00
a.m.; Claimant then informed Brooks that he was not feeling well and wanted to go



                                         2
home. R.R. at 141a-42a. See also N.T., 1/31/17, at 16. Claimant went home without
attempting to perform any work. N.T., 1/31/17, at 25; R.R. at 142a-43a. He did not
return. N.T., 1/31/17, at 23.
       In May 2016, Employer again offered Claimant full time work with no loss of
earnings. This time, Employer offered Claimant the same office position, but
without the hourly walking requirement. R.R. at 148a, 163a-64a. Employer also
offered to allow Claimant to work 8-hour shifts instead of the normal 10-hour shifts.
R.R. at 163a-65a. Claimant did not return to work after receiving the second job
offer from Employer. R.R. at 149a-50a.
       Employer filed a suspension petition alleging that Claimant failed to respond
in good faith to the two job offers.
       Third and fourth MRIs performed in July 2016, almost a year after the work-
related injury, showed bilateral labral tears2 in Claimant’s hips. R.R. at 225a.
Claimant underwent surgery in September 2016 to repair his left labral tear. N.T.,
1/31/17, at 17; R.R. at 101a-02a. He contends the labral tears were additional work-
related injuries.     Claimant filed two review petitions seeking to change the
description of his work-related injury to include labral tears of both hips.
                         B. WCJ’s Credibility Determinations
       Claimant offered deposition testimony from two medical experts. Allister
Williams, M.D. (Claimant’s Orthopedist) testified Claimant has been unable to work
since his work-related injury. R.R. at 66a. However, Claimant’s Orthopedist also
stated he had “no expertise” to determine whether Claimant was being dramatic in
describing his medical condition and physical capabilities. R.R. at 70a.

       2
        The labrum is the ring of cartilage surrounding the outside rim of the hip joint socket.
See Mayo Clinic, “Hip labral tear,” https://www.mayoclinic.org/diseases-conditions/hip-labral-
tear/symptoms-causes/syc-20354873 (last visited May 2, 2019).


                                               3
       Claimant’s other medical expert, Brett Gibson, M.D. (Claimant’s Surgeon),
opined that the labral tears related to Claimant’s work-related injury. He suggested
the tears did not show on prior MRIs because the imaging on the third and fourth
MRIs included contrast injections, increasing the accuracy of detecting labral tears.
R.R. at 99a. However, he conceded that the MRIs did not show whether the labral
tears were traumatic in origin. R.R. at 113a. Further, he acknowledged that labral
tears occur in the absence of any trauma and can result from wear and tear or
deterioration. R.R. at 111a-12a. Claimant’s Surgeon could not offer an opinion on
whether Claimant was capable of performing the job offered by Employer at the time
it was offered. R.R. at 110a. Moreover, his opinion that Claimant could not work
was based on Claimant’s own subjective complaints of pain. R.R. at 115a-16a.
       In January 2016, Claimant underwent an IME by John Petolillo, Jr., D.O.
(Employer’s Medical Expert), a board-certified orthopedic surgeon with a
concentration in hip surgery.3 R.R. at 185a-86a, 189a. Employer’s Medical Expert
concluded Claimant’s work-related injuries included lumbar sprain and strain,
bilateral hip strain, and mild bursitis in the hips. R.R. at 196a-97a. Later, after
reviewing the third and fourth MRIs and notes from Claimant’s surgery, Employer’s
Medical Expert updated his report to note the labral tears. He opined they were not

       3
          Claimant mischaracterizes Employer’s Medical Expert as a general orthopedist with no
hip expertise or experience. Pet’r’s Br. at 13 & n.2. This representation is directly contrary to the
record evidence cited by Claimant himself, which clearly indicates one of the concentrations of
Employer’s Medical Expert is in hip surgery. See Reproduced Record (R.R.) at 185a-86a. The
curriculum vitae of Employer’s Medical Expert in the supporting record likewise lists a
concentration in hip surgery. R.R. at 217a. Thus, the WCJ’s finding of fact in this regard was not
only within his discretion, but indisputably correct. See F.F. No. 5. Claimant’s criticism of the
WCJ’s supposed failure to address the purported “lack of expertise and experience” of Employer’s
Medical Expert in relation to hip injuries, Pet’r’s Br. at 13 n.2, is not well taken.
        Moreover, a physician is competent to testify concerning a specialized area of medicine
even if he is not a specialist in that field. Marriott Corp. v. Workers’ Comp. Appeal Bd. (Knechtel),
837 A.2d 623 (Pa. Cmwlth. 2003).


                                                 4
related to the work injury. R.R. at 225a-26a. He based that opinion on the absence
of prior medical documentation showing labral tears, the absence of related
complaints by Claimant during the IME, and his conclusion that “[b]ilateral findings
would be very unusual as a result of traumatic injuries, especially … when
[Claimant] was wearing a lap belt at the time of the injury.” R.R. at 225a.
       Employer’s Medical Expert opined that Claimant’s work-related injuries had
resolved sufficiently that Claimant was capable of returning to work with some
restrictions. R.R. at 197a-98a. Specifically, Claimant could perform sedentary
work, along with walking and standing for not more than three hours per day. Id.
       Brooks testified he saw Claimant and his family at a local mall in April 2016
and observed Claimant walking with no limp. R.R. at 152a. Claimant asserted that
he was having trouble walking during the same time period. R.R. at 61a. However,
the WCJ found Brooks credible. F.F. No. 13.
       The WCJ found Claimant not credible. F.F. No. 13. The WCJ also found
both of Claimant’s medical experts less credible than Employer’s Medical Expert,
in that they “relied on Claimant’s subjective complaints and embellished statements
in reaching their opinions.”4 F.F. No. 14. See, e.g., R.R. at 60a (Claimant’s
Orthopedist was unable to explain Claimant’s continuing pain complaints, but
recommended pain management treatment). The WCJ found that on the day
Claimant was scheduled to return to work, he left the workplace “for reasons that
were unrelated to his work injury.” F.F. No. 15. The WCJ also declined to find that
the labral tears in Claimant’s hips resulted from his work injury. F.F. No. 16. The

       4
         Claimant alleged, for example, that after the forklift incident, he had to “crawl” to the
warehouse office and call an ambulance himself, that his plight was ignored for 50 minutes while
he begged for help and waited for a golf cart from Walmart to transport him out of the warehouse,
and that upon the golf cart’s arrival, Walmart security guards “slammed” him onto the cart,
“assaulted” him, and “threw” him out of the facility. N.T., 1/31/17, at 8-10, 21.


                                                5
WCJ concluded Claimant failed to respond in good faith to Employer’s job offers.
Concl. of Law No. 2. Therefore, the WCJ found Claimant failed to prove any work
injury other than lumbar strain and sprain and hip strain and sprain.5 Concl. of Law
No. 3.
                                           II. Issue
         On appeal,6 Claimant argues the WCJ’s decision was not supported by
substantial evidence. He also asserts the WCJ’s decision was not well reasoned.
Claimant therefore contends the Board erred by affirming the WCJ’s order.
                                       III. Discussion
         Claimant bore the burden of proof in the review petitions. Jeanes Hosp. v.
Workers’ Comp. Appeal Bd. (Hass), 872 A.2d 159 (Pa. 2005), overruled in part on
other grounds by Cinram Mfg., Inc. v. Workers’ Comp. Appeal Bd. (Hill), 975 A.2d
577 (Pa. 2009). Specifically, because Claimant sought to amend the description of
his accepted injury to add an injury not previously recognized, he was required to
prove the additional injury was work-related. Harrison v. Workers’ Comp. Appeal
Bd. (Auto Truck Transp. Corp.), 78 A.3d 699 (Pa. Cmwlth. 2013). To prevail,
Claimant had to prove the original description of his injury was materially incorrect.
Id.
         Employer bore the burden of proof in the suspension petition. To prevail in
the circumstances of this case, Employer first had to demonstrate, through medical
evidence, that Claimant recovered some ability to work. See Vaughn v. Workers’

         5
         Apparently, neither a back sprain nor a hip sprain or strain was part of the original
accepted injury. However, Claimant did not seek to add such injuries to the accepted injury.

         Our review is limited to determining whether the WCJ’s findings of fact were supported
         6

by substantial evidence, whether an error of law was committed, or whether constitutional rights
were violated. Grimm v. Workers’ Comp. Appeal Bd. (Fed. Express Corp.), 176 A.3d 1045 (Pa.
Cmwlth.) (en banc), appeal denied, 189 A.3d 385 (Pa. 2018).


                                               6
Comp. Appeal Bd. (Carrara Steel Erectors), 19 A.3d 545 (Pa. Cmwlth. 2011) (citing
Kachinski v. Workmen’s Comp. Appeal Bd. (Vepco Constr. Co.), 532 A.2d 374 (Pa.
1987), superseded in part by statute as stated in Brennan v. Workers’ Comp. Appeal
Bd. (Com. of Pa.) (Pa. Cmwlth., No. 270 C.D. 2016, filed December 21, 2016), 2016
Pa. Commw. Unpub. LEXIS 869 (unreported)).7 Employer then had to show an
offer of employment within Claimant’s medical clearance. Id. Once Employer met
its burden of proof, Claimant had to demonstrate that he followed through in good
faith on the available employment. Id.; see also Cerro Metal Prods. v. Workers’
Comp. Appeal Bd. (Shawley), 762 A.2d 421 (Pa. Cmwlth. 2000).
       The parties disagree whether Claimant was capable of performing the jobs
offered by Employer. However, their main dispute is the overarching issue of
whether Claimant’s labral tears were work-related.
       In support of his claim petitions, Claimant argues he sustained bilateral labral
tears in his hips as part of his work-related injury, and that as a result he is totally
unable to work. By contrast, Employer contends the labral tears that first appeared
in the third and fourth MRI studies a year later were unrelated to the work injury.
       In support of its suspension petition, Employer asserts that Claimant is
capable of returning to full time work at his prior pay rate, and that Employer offered
twice to return Claimant to work in a position that would accommodate his current
work restrictions. Claimant counters that both offers were outside his physical


       7
         Specifically, Kachinski was superseded in part by a 1996 amendment to Section 306(b)
of the Workers’ Compensation Act, Act of June 2, 1915, P.L. 726, as amended, 77 P.S. § 512.
However, Kachinski is still applicable where an employer bases its modification petition on the
employer’s own offer of a specific job. Brennan v. Workers’ Comp. Appeal Bd. (Com. of Pa.) (Pa.
Cmwlth., No. 270 C.D. 2016, filed December 21, 2016), 2016 Pa. Commw. Unpub. LEXIS 869
(unreported) (citing S. Hills Health Sys. v. Workers’ Comp. Appeal Bd. (Kiefer), 806 A.2d 962 (Pa.
Cmwlth. 2002)).


                                                7
capabilities based on his hip injuries. Thus, whether the labral tears in Claimant’s
hips are work-related is also a pivotal issue in the suspension petition.
      Indeed, the WCJ’s finding that the labral tears were not work-related was
dispositive of the entire matter, as Employer has no workers’ compensation
obligation regarding non-work injuries. Accordingly, the evidence relating to both
the review and suspension petitions focused primarily on whether Claimant’s alleged
hip injury was work-related.
      Claimant argues the WCJ’s decision was in error for two reasons. First, he
contends the decision lacked substantial evidence.        Second, he maintains the
decision was not well reasoned. We address each argument in turn.
                               A. Substantial Evidence
      The WCJ is the ultimate finder of fact in workers’ compensation cases, with
exclusive province over determinations of credibility and weight of the evidence.
Grimm v. Workers’ Comp. Appeal Bd. (Fed. Express Corp.), 176 A.3d 1045 (Pa.
Cmwlth.) (en banc), appeal denied, 189 A.3d 385 (Pa. 2018). The WCJ may accept
or reject the testimony of any witness, including an expert, in whole or in part. Id.
A WCJ’s acceptance of one medical expert’s opinion over that of another does not
constitute reversible error. Jenkins v. Workmen’s Comp. Appeal Bd. (Woodville
State Hosp.), 677 A.2d 1288 (Pa. Cmwlth. 1996). We are bound by the WCJ’s
credibility determinations. Furnari v. Workers’ Comp. Appeal Bd. (Temple Inland),
90 A.3d 53 (Pa. Cmwlth. 2014); A & J Builders, Inc. v. Workers’ Comp. Appeal Bd.
(Verdi), 78 A.3d 1233 (Pa. Cmwlth. 2013).
      In determining whether the WCJ’s decision was supported by substantial
evidence, we view the evidence in the light most favorable to the prevailing party
and give that party the benefit of all inferences reasonably deducible from the



                                           8
evidence. Grimm. This Court’s inquiry is not whether the record contains evidence
that would support findings other than those made by the WCJ, but whether there is
substantial evidence to support the findings actually made. Id. If the record in its
entirety contains evidence that a reasonable person would find sufficient to support
the WCJ’s findings, we must uphold those findings on appeal. Id.
      Here, contrary to Furnari and A & J Builders, Claimant’s argument focuses
on evidence he contends the WCJ should have credited but did not, rather than on
the sufficiency of the evidence the WCJ did credit.          However, our review
demonstrates that the record contains substantial evidence in support of the WCJ’s
decision. As detailed above, that evidence includes numerous diagnostic studies
with negative results, credited testimony from Brooks that Claimant was able to walk
without difficulty in April 2016, the opinion of Employer’s Medical Expert that
Claimant’s labral tears were not related to his work injury, and the admission of
Claimant’s Surgeon that labral tears can occur without trauma, based on wear and
tear or deterioration.
      As set forth above, our inquiry on appeal is not whether other evidence in the
record might have supported a different decision, but whether there was substantial
evidence supporting the decision the WCJ actually made. Furnari; A & J Builders.
Because substantial evidence supports the WCJ’s findings of fact, we will not disturb
those findings on appeal.
                              B. Reasoned Decision
      “[T]he purpose of a reasoned decision is to spare the reviewing court from
having to imagine why the WCJ believed one witness over another.” Dorsey v.
Workers’ Comp. Appeal Bd. (Crossing Constr. Co.), 893 A.2d 191, 196 (Pa.
Cmwlth. 2006) (citation omitted). To satisfy the reasoned decision requirements of



                                         9
Section 422(a) of the Workers’ Compensation Act (Act), 77 P.S. § 834, a WCJ must
set forth the rationale for the decision by specifying the evidence relied upon and the
reasons for accepting it. Daniels v. Workers’ Comp. Appeal Bd. (Tristate Transp.),
828 A.2d 1043 (Pa. 2003); Dorsey. When conflicting evidence is presented, the
WCJ must adequately explain the reason for rejecting or discrediting competent
evidence. Daniels. The WCJ may not reject uncontroverted evidence without
reason or for an irrational reason, but must identify such evidence and adequately
explain the reasons for its rejection. Id.
      When the WCJ bases a credibility determination on the witness’s demeanor,
no further explanation of the WCJ’s reasoning is required. See Daniels. To allow
effective appellate review where testimony is presented by deposition, the WCJ must
articulate an objective basis for a credibility determination. Dorsey. We will not
second-guess the WCJ’s reasons for credibility determinations; we will uphold those
determinations unless they are arbitrary or capricious. Id. Moreover, an adverse
credibility determination does not constitute a capricious disregard of the rejected
testimony. Williams v. Workers’ Comp. Appeal Bd. (USX Corp.–Fairless Works),
862 A.2d 137 (Pa. 2004).
      Here, contrary to Claimant’s assertions, the WCJ articulated clear objective
bases for his credibility determinations. The WCJ found Claimant not credible based
on both his testimony and demeanor, as well as conflicts between his testimony and
that of Brooks, whom the WCJ found credible. F.F. No. 13.
      Having found Claimant not credible, the WCJ appropriately rejected the
testimony of Claimant’s medical experts because they based their opinions on
subjective statements by Claimant that were not credible. See Jensen v. Workers’
Comp. Appeal Bd. (Pleasant Valley Manor) (Pa. Cmwlth., No. 23 C.D. 2016, filed



                                             10
October 31, 2016), 2016 Pa. Commw. Unpub. LEXIS 756 (unreported). In addition,
the opinions of Claimant’s medical experts conflicted with the opinion of
Employer’s Medical Expert, whom the WCJ found credible, observing that
Employer’s Medical Expert relied on objective studies rather than Claimant’s
subjective complaints. See F.F. Nos. 5, 14; R.R. at 191a-201a, 206a-08a, 210a.
      The WCJ’s decision satisfied the reasoned decision requirements of Section
422(a) of the Act. Therefore, we will not disturb the decision on appeal.
                                  IV. Conclusion
      For the above reasons, we discern no error or abuse of discretion in the WCJ’s
denial of Claimant’s review petition. We likewise find no error or abuse of
discretion by the WCJ in granting Employer’s suspension petition. Therefore, the
Board correctly affirmed the WCJ’s decision. We affirm the Board’s order.



                                      __________________________________
                                      ELLEN CEISLER, Judge




                                        11
          IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Afrim Betsa,                         :
                 Petitioner          :
                                     :
     v.                              :   No. 1269 C.D. 2018
                                     :
Workers’ Compensation Appeal         :
Board (Rehrig Pacific Company),      :
                  Respondent         :


                                  ORDER


     AND NOW, this 13th day of May, 2019, the order of the Workers’

Compensation Appeal Board is AFFIRMED.




                                   __________________________________
                                   ELLEN CEISLER, Judge